TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00864-CR



                                     Mark Green, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
      NO. D-1-DC-10-904077, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Mark Green seeks to appeal a judgment of conviction for the offense

of evading arrest. Sentence was imposed in open court on September 21, 2010, and no motion

for new trial was filed. Accordingly, Green had 30 days to file his notice of appeal. See Tex. R.

App. P. 26.2(a)(1). However, his notice of appeal was not filed until December 8, 2010. Under

the circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other

than by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim.

App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.




                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: February 25, 2011

Do Not Publish




                                              2